Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 03/31/2021 has been entered. Claims 1, 9-10 and 19 have been amended. Claims 1-3, 5-13 and 15-20 remain pending in the application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claims 1, 5-9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 20170003822 A1).
	Regarding claim 1, Zhao (e.g., Fig. 1, which is reproduced for reference) discloses a touch panel, comprising: 
a first electrode layer having transmitting electrodes (transmitting electrodes 010) and a plurality of traces (traces S), wherein the transmitting electrodes are arranged in a plurality of transmitting channels (e.g., transmitting channels 010-1, 010-2), and the traces (e.g., traces S1 and S2) are respectively coupled to the transmitting channels (e.g., transmitting channels 010-1, 010-2), and a longitudinal extending direction of the (traces S) is perpendicular to a longitudinal extending direction of the transmitting electrodes (transmitting electrodes 010); and 
a second electrode layer having receiving electrodes (receiving electrodes 030) that are overlapped with the transmitting electrodes (transmitting electrodes 010) and are arranged in a plurality of receiving channels (e.g., receiving channels 030-1 and 030-2), wherein a longitudinal extending direction of the receiving electrodes (receiving electrodes 030) is perpendicular to the longitudinal extending direction of the transmitting electrodes (transmitting electrodes 010) and is parallel to the longitudinal extending direction of the traces (traces S);

    PNG
    media_image1.png
    523
    1141
    media_image1.png
    Greyscale

Annotated version of Zhao’s Fig. 1
wherein one or more of the traces (trace S1/S2), the transmitting channels (transmitting channels 010-1 and 010-2) and one of the receiving channels (receiving channel 030-1) in proximity of the traces (traces S1/S2) are arranged in a touch active area (touch area comprises electrodes 010 and 030) of the touch panel and form touch detection blocks (touch detection blocks T, defined by dash lines in Fig. 1 reproduced above) that respectively correspond to the transmitting channels (transmitting channels 010-1 and 010-2), the one or more of the traces (trace S1/S2) (touch detection blocks T) that is closest to a side edge of the touch panel (left edge of the touch panel), and wherein for each touch detection block (e.g., touch detection block T1), within a maximum circle (maximum circle C1) overlapped with at least one of the traces (e.g., trace S1/S2) and substantially inscribed in the touch detection block (e.g., touch detection block T1) corresponding to one of the transmitting channels (e.g., transmitting channel 010-1), a summation of areas of the corresponded transmitting channel and the trace coupled to the corresponded transmitting channel is substantially larger than a summation of areas of the other transmitting channels and the other traces (Fig. 1 reproduced above shows, within the circle C1, a summation of areas of the transmitting channel 010-1 and its corresponding trace S1 is larger than a summation of areas of other transmitting channel 010-2 and the corresponding traces S2), wherein a diameter of the maximum circle is substantially the same as a width of the touch detection block (Fig. 1 shows a diameter of the circle C1 is same as a width of the detection block T).

Regarding claim 5, Zhao (e.g., Fig. 1) discloses the touch panel of claim 1, wherein widths of the one or more of the traces (traces S have same width) arranged in a direction from a nearest edge of the touch active area to a farthest edge of the touch active area opposite to the nearest edge are non-increasing (traces S have same width from left edge to right edge of the touch active area).

(e.g., Fig. 1) discloses the touch panel of claim 1, wherein the traces (traces S) are all arranged in the touch active area of the touch panel (e.g., Fig. 1; touch active area of touch panel).

Regarding claim 7, Zhao (e.g., Fig. 1-8) discloses the touch panel of claim 1, wherein the one or more traces in the touch active area are one or more transparent traces ([0080]; driving electrodes and sensing electrodes and corresponding traces are formed of transparent material ITO).

Regarding claim 8, Zhao (e.g., Fig. 1-8) discloses the touch panel of claim 1, wherein the transmitting electrodes and the receiving electrodes are transparent electrodes ([0080]; driving electrodes and sensing electrodes are formed of transparent material ITO).

Regarding claim 9, Zhao (e.g., Figs. 1-8, Fig. 2 is reproduced for reference) discloses a touch panel, comprising: 

    PNG
    media_image2.png
    538
    1179
    media_image2.png
    Greyscale

Annotated version of Zhao’s Fig. 2
(transmitting electrodes 10) and a plurality of first traces (traces S), wherein the transmitting electrodes (transmitting electrodes 10) are arranged in a plurality of first and second transmitting channels (e.g., transmitting channels Txn and Txn+1), and the first traces (traces S) are respectively coupled to the first transmitting channels (transmitting channels Txn and Txn+1) ), and a longitudinal extending direction of the first traces (traces S) is perpendicular to a longitudinal extending direction of the transmitting electrodes (transmitting electrodes 10); and 
a second electrode layer having receiving electrodes (receiving electrodes 30) that are overlapped with the transmitting electrodes (transmitting electrodes 10) and are arranged in a plurality of receiving channels (e.g., receiving channels Rx_n and Rx_n+1), wherein a longitudinal extending direction of the receiving electrodes (receiving electrodes 30) is perpendicular to the longitudinal extending direction of the transmitting electrodes (transmitting electrodes 10) and is parallel to the longitudinal extending direction of the first traces (traces S); 
wherein the first and second transmitting channels (transmitting channels Txn and Txn+1), one of the receiving channels (receiving channel Rx_n) in proximity of the first traces (traces S) and one or more of the first traces (trace S1/S2) are arranged in a touch active area of the touch panel (touch area of touch panel) and form first touch detection blocks (touch detection blocks T, defined by dash lines in Fig. 2 reproduced above) that respectively correspond to the first transmitting channels (transmitting channels Txn), the one or more of the first traces (trace S1/S2) are all arranged in a first column of the touch detection blocks (touch detection blocks T) that (e.g., left edge of touch panel), and wherein for each first touch detection block (touch detection block T), in within a first maximum circle (maximum circle C1) overlapped with at least one of the first traces (trace S1) and substantially inscribed in the first touch detection block (touch detection block T) corresponding to one of the first transmitting channels (e.g., transmitting channel Txn-1), a summation of areas of the first transmitting channel and the first trace coupled to the corresponded first transmitting channel is substantially larger than a summation of areas of the other first transmitting channels, the second transmitting channels and the other first traces (Fig. 1 reproduced above shows, within the circle C1, a summation of areas of the transmitting channel Txn-1 and its corresponding trace S1 is larger than a summation of areas of other transmitting channels Txn-2 and the corresponding traces S2), wherein a diameter of the first maximum circle is substantially the same as a width of the first touch detection block (Fig. 2 shows a diameter of the circle C1 is same as a width of the detection block T).

Regarding claim 18, Zhao (e.g., Fig. 1-8) discloses the touch panel of claim 9, wherein the transmitting electrodes and the receiving electrodes are transparent electrodes ([0080]; driving electrodes and sensing electrodes are formed of transparent material ITO).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

6.	Claims 19-20 are rejected under 35 U.S.C. 103 as unpatentable over Zhao (US 20170003822 A1) in view of Shu (US 20190220114 A1).
Regarding claim 19, Zhao (e.g., Fig. 1, which is reproduced for reference)  discloses a touch display apparatus, comprising: 
a display panel having a display area (touch display panel; [0003]); and 
a touch panel (touch panel; [0003]) comprising: 

    PNG
    media_image1.png
    523
    1141
    media_image1.png
    Greyscale

Annotated version of Zhao’s Fig. 1
a first electrode layer having transmitting electrodes (transmitting electrodes 010) and a plurality of traces (traces S), wherein the transmitting electrodes (transmitting electrodes ELB) are arranged in a plurality of transmitting channels (transmitting channels 010-1, 010-2), and the traces (traces S) are respectively coupled to the transmitting channels (transmitting channels 010-1, 010-2), and the (transmitting electrodes 010) and one or more of the traces (traces S) are over the display area (touch display area; [0003]), and a longitudinal extending direction of the traces (traces S) is perpendicular to a longitudinal extending direction of the transmitting electrodes (transmitting electrodes 010);  and 
a second electrode layer having receiving electrodes (receiving electrodes 030) that are overlapped with the transmitting electrodes (transmitting electrodes 010) and are arranged in a plurality of receiving channels (e.g., receiving channels 030-1 and 030-2) and over the display area (touch display area; [0003]), wherein a longitudinal extending direction of the receiving electrodes (receiving electrodes 030) is perpendicular to the longitudinal extending direction of the transmitting electrodes (transmitting electrodes 010) and is parallel to the longitudinal extending direction of the traces (traces S); 
wherein the one or more of the traces (trace S1/S2), the transmitting channels (transmitting channels 010-1 and 010-2) and one of the receiving channels (receiving channel 030-1) in proximity of the traces (traces S1/S2) are arranged in an touch active area of the touch panel (touch area comprises electrodes 010 and 030) and form touch detection blocks (touch detection blocks T, defined by dash lines) that respectively correspond to the transmitting channels (transmitting channels 010-1 and 010-2), the one or more of the traces (traces S) are all arranged in a column of the touch detection blocks (touch detection blocks T) that is closest to a side edge of the touch panel (e.g., left edge of touch panel), and wherein for each touch detection block (touch detection blocks T), in a maximum circle (maximum circle C1) overlapped with at least one of the traces (trace S1/S2) and substantially inscribed in the touch detection block (e.g., touch detection blocks T) corresponding to one of the transmitting channels (e.g., transmitting channel 010-1), a summation of areas of the corresponded transmitting channel and the trace coupled to the corresponded transmitting channel is substantially larger than a summation of areas of the other transmitting channels and the other traces (Fig. 1 reproduced above shows, within the circle C1, a summation of areas of the transmitting channel 010-1 and its corresponding trace S1 is larger than a summation of areas of other transmitting channel 010-2 and the corresponding traces S2), wherein a diameter of the maximum circle is substantially the same as a width of the touch detection block (Fig. 1 shows a diameter of the circle C1 is same as a width of the detection block T).

Zhao discloses the touch display, but does not expressly disclose wherein the touch panel stacked over the display panel and wherein the display area of the display panel is aligned with the touch active area of the touch panel. However, the claimed features are well known in a touch display. As an example, Shu (e.g., Figs. 2 and 9-11) discloses the touch display apparatus, comprising: a display panel having a display area (display panel; [0027]); and a touch panel (touch panel; [0027]) stacked over the display panel (display panel; [0027]), wherein the display area of the display panel is aligned with the touch active area of the touch panel ([0027]), and wherein the transmitting electrodes (transmitting electrodes ELB), receiving electrodes (receiving electrodes EM) and one or more of the traces (traces S) are over the display area (display panel; [0027]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Shu to the touch panel of Zhao. 

Regarding claim 20, Zhao in view of Shu discloses the touch display apparatus of claim 19, Zhao discloses wherein the display panel is a liquid crystal display (LCD) display panel, an inorganic light emitting diode display panel or an organic light emitting diode (OLED) display panel ([0046]; LCD display panel or OLED display panel). Shu also discloses wherein the display panel is a liquid crystal display (LCD) display panel, an inorganic light emitting diode display panel or an organic light emitting diode (OLED) display panel ([0027]; LCD display panel or OLED display panel).

7.	Claims 2-3 are rejected under 35 U.S.C. 103 as unpatentable over Zhao (US 20170003822 A1) in view of Kim (US 8553013 B2).
Regarding claim 2, Zhao (e.g., Fig. 1) discloses the touch panel of claim 1, but does not disclose wherein the diameter of the maximum circle is at least 2.5 millimeters. However, Zhao suggests the size of the touch sensing area is determined based on the size of touch point by an object (e.g., a finger). As another reference, Kim discloses a touch panel including a plurality of touch sensing units TS. Kim also suggests  the size of the touch sensing unit TS is determined based on the size of touch point, which is 3-5mm (col. 5, lines 39-42). Since the diameter of the maximum circle is substantially the same as the width of the touch detection block, according to the teaching from Kim, the combination of Zhao and Kim teaches the diameter of the maximum circle is at least 2.5 millimeters (Kim, col. 5, lines 39-42). Therefore, it would have been obvious to one skilled 

Regarding claim 3, Zhao in view of Kim discloses touch panel of claim 2. Both Zhao and Kim suggests the size of the touch sensing area is determined based on the size of touch point by an object. Kim further teaches the size of the touch sensing unit TS is determined based on the size of touch point, which is 3-5mm (col. 5, lines 39-42). Since the diameter of the circle area is substantially the same as the width of the touch detection block, according to the teaching from Kim, the combination of Zhao and Kim teaches wherein the diameter of the circle area is substantially 5 millimeters (Kim, col. 5, lines 39-42). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the touch panel of Zhao for the same reason above.

Allowable Subject Matter
8.	Claims 10-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an electrode structure of a touch panel. The closet prior arts of records fail to teach wherein the first electrode layer further has a plurality of second traces respectively coupled to 5the second 

Response to Arguments
9.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Zhao (US 20170003822 A1) has been used for new ground rejection.  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
                                                                                                                                                                                  
/YUZHEN SHEN/Primary Examiner, Art Unit 2691